DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-7 are directed to a system, claims 8-14 are directed to a method and claims 15-20 directed to one or more computer storage media. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to access control which is an abstract idea. Specifically, the claims recite “receive a user input…; access…database…; transmit a freeze message…; halt…operations…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receive a user input for halting operation, locate user information, sending message with user information to halt operation and halting the requested operations which is a See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processor, memory, database, local systems and storage media merely use a computer as a tool to perform an abstract idea. Specifically, processor, memory, database, local systems and storage media perform the steps of receive a user input for halting operation, locate user information, sending message with user information to halt operation and halting the requested operations. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of processor, memory, database, local systems and storage media, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of access control. As discussed above, taking the claim elements separately, processor, memory, database, local systems and storage media perform the steps of receive a user input for halting operation, locate user information, sending message with user information to halt operation and halting the requested operations. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot 
Dependent claims further describe the abstract idea of access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite “halt at the different local systems, the operations associated with the plurality of accounts or profiles of the user to freeze an identity of the user”, Claims also recite system, method and storage media instructions executed by a processor. However, specification is silent with respect to “halt at the different local systems, the operations associated with the plurality of accounts or profiles of the user to freeze an identity of the user” performed by the same processor.
Specification discloses: For example, as described herein, a message with a deep freeze activation identifier is transmitted to the local systems to cause a deep freeze flag to be generated, resulting in halting of operations of the accounts and/or profiles of the user at the local systems at 608. That is, any transactions or other electronic activities of the user's accounts and/or profiles are halted when the message is received with the deep freeze identifier (See publication paragraph 0049). However, specification is silent with respect to halt at the different local systems, the operations associated with the plurality of accounts or profiles of the user to freeze an identity of the user” performed by the same processor.
Claims 4, 11 and 18 recite “activating a single element of a user interface”, however, specification is silent with respect to any algorithm or flowchart that describe how the activating function is implemented. 
Specification discloses: perform the accessing and transmitting based on a user action activating a single element of a user interface (See publication paragraph 0084) but does not describe any algorithm or flowchart that describe how the activating function is implemented.
Claims 6 and 13 recite “processor to use a payment network to access the token mapping and transmit the freeze message”, however, specification is silent with respect to any flow chart or algorithm to describe the how the payment network is used and then transmit the freeze message. 
Specification discloses: use a payment network to access the token mapping and transmit the freeze message (See publication paragraph 0086) but does not disclose any flowchart or algorithm to describe the how the payment network is used and then transmit the freeze message.
Claims 2-7, 9-14 and 16-20 are also rejected as each depends from claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recite “generate a PII string in a standard format for the PII token”. It is unclear to one of the ordinary skill in the art why PII is generated while in claim only PII token in used in the freeze message. In other word what is the purpose of Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 7, 14 and 20 recite “use an application programming interface (API) to communicate data relating to the PII token to an identity protection network that transmits the freeze message”. Claims 1, 8 and 15 from which claims 7, 14 and 20 depends from recite processor transmit a freeze message with the PII token to the different local system. Therefore, claims 7, 14 and 20 are indefinite because these claims contradict the independent claims. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 7, 14 and 20 recite “an identity protection network that transmits the freeze message”. The scope of the claims are unclear because identity protection network is not part of the claimed system, method and media. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (US 9256904) in view of Tsantes (US 20080208726).
With respect to claims 1, 8 and 15 Haller discloses: 
receive a user input requesting halting of operations related to a plurality of accounts or profiles of the user at different local systems (See column 2 lines 3-25 and column 8 lines 54-65); 
access, in response to receiving the user input, a token mapping database to identify a personally identifiable information (PII) tokens for the user; (See column 8 lines 54-65 and column 9 lines 30-55)
transmit a freeze message with the PII tokens to the different local systems to halt operations associated with the plurality of accounts or profiles of the user (See column 8 lines 64-67 and column 11 lines 45-53); 
halt, at the different local systems, the operations associated with the plurality of accounts or profiles of the user to freeze an identity of the user. (See column 8 lines 64-67, column 11 lines 45-53 and column 12 lines 4-15);
Haller discloses transmit a freeze message with different token to different local system. (See column 8 lines 54-65 and column 9 lines 30-55). Haller does not explicitly disclose: transmit a freeze message with single token to different local system. 
Tsantes discloses: transmit a freeze message with single token to different local system (See paragraph 0035). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Haller reference with the Tsantes reference in order to reducing processing time. 

With respect to claims 2, 9, 16 Haller in view of Tsantes discloses all the limitations as described above. Haller further discloses: generate a PII string in a standard format for the PII token (See Fig 2A and column 9 lines 8-30); 

With respect to claims 3, 10, 17 Haller in view of Tsantes discloses all the limitations as described above. Haller further discloses: receive a user input registering the plurality of accounts or profiles of the user at a user interface of one of the different local systems (See column 8 lines 19-54); 

With respect to claims 4, 11, 18 Haller in view of Tsantes discloses all the limitations as described above. Tsantes further discloses: accessing and transmitting based on a user action activating a single element of a user interface (See paragraph 0041).

With respect to claims 5, 12, 19 Haller in view of Tsantes discloses all the limitations as described above. Haller further discloses: wherein the different local systems comprise at least one of credit reporting agencies, banks/financial institutions, .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (US 9256904) in view of Tsantes (US 20080208726) in further view of Chavarria (US 20180342001).
With respect to claims 6 and 13 Haller in view of Tsantes discloses all the limitations as described above. Haller in view of Tsantes does not explicitly disclose: using a payment network to access the token mapping. Chavarria discloses: using a payment network to access the token mapping (See paragraph 0016). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Haller and Tsantes references with Chavarria reference in order to provide extra security. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (US 9256904) in view of Tsantes (US 20080208726) in further view of Kulpati (US 20210049560).

With respect to claims 7, 14 and 20 Haller in view of Tsantes discloses all the limitations as described above. Haller in view of Tsantes does not explicitly use an application programming interface (API) to communicate data relating to the PII token to an identity protection network that transmits the freeze message. Kulpati discloses: use an application programming interface (API) to communicate data to a device that transmits the message to another device (See paragraph 0084). Therefore, it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685